          CASE 0:20-cr-00131-ECT-TNL Doc. 122 Filed 03/01/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


United States of America,                                        Case No. 20-cr-131 (ECT/TNL)

                         Plaintiff,

v.                                                                   CASE MANAGEMENT
                                                                           ORDER
Demilo Demontez Martin (1), and
Corey Roscell Chester (3),

                         Defendants.


        This matter comes before the Court on letters from Defendants Demilo Demontez

Martin, ECF No. 121; see also ECF No. 120, and Corey Roscell Chester, ECF Nos. 115,

116, as well as for scheduling purposes in light of General Order No. 26, 1 which continues

all in-person hearings, unless the presiding judge determines that an in-person hearing is

necessary, through May 2, 2021, and orders that no new criminal trial may commence before

May 3, 2021. See generally In re: Updated Guidance to Court Operations Under the

Exigent Circumstances Created by COVID-19, Gen. Order No. 26 (D. Minn. Feb. 12, 2021).

                                          I. BACKGROUND

        A.       Superseding Indictment & February Order

        On January 26, 2021, a Superseding Indictment was handed down in this matter. ECF

No. 103. Defendant Demilo Demontez Martin previously filed motions in connection with

the prior Indictment. ECF Nos. 39-57.


1
 All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.
           CASE 0:20-cr-00131-ECT-TNL Doc. 122 Filed 03/01/21 Page 2 of 6




          On February 2, 2021, the Court issued an Arraignment Notice and Scheduling Order

(“February Order”), ECF No. 111, in connection with the Superseding Indictment. Among

other things, the February Order included a schedule for filing and responding to pretrial

motions and set Defendants Demilo Demontez Martin and Corey Roscell Chester’s

arraignment on the Superseding Indictment and their criminal motions hearing for March 16,

2021. ECF No. 111 at 3, 5. The February Order also asked each defendant to indicate his

position with respect to the use of videoconferencing for these proceedings. ECF No. 111 at

2-3, 4.

          B.     General Order No. 26

          In the February Order, the Court noted that beginning on March 13, 2020, and

continuing thereafter, the Honorable John R. Tunheim, Chief District Judge for the United

States District Court for the District of Minnesota, has issued a series of General Orders in

connection with the COVID-19 pandemic, addressing, among other things, criminal

proceedings and trials. ECF No. 111 at 1-2. On February 12, 2021, Chief Judge Tunheim

entered General Order No. 26, which—as stated above—continues all in-person hearings,

unless the presiding judge determines that an in-person hearing is necessary, through May 2,

2021, and orders that no new criminal trial may commence before May 3, 2021.

          General Order No. 26 continues to encourage the use of videoconferencing in criminal

proceedings and states that, with the defendant’s consent, criminal proceedings will be

conducted by videoconferencing, or telephone conferencing if videoconferencing is not




                                               2
          CASE 0:20-cr-00131-ECT-TNL Doc. 122 Filed 03/01/21 Page 3 of 6




reasonably available. 2 General Order No. 26 further provides that the presiding judge will

enter orders in individual cases to extend deadlines and exclude time under the Speedy Trial

Act to address delays attributable to COVID-19.

        General Order No. 26, which is hereby incorporated by reference, was implemented

based on: (1) the President declaring a national state of emergency in response to COVID-

19; (2) the Governor of the State of Minnesota declaring a peacetime emergency to

coordinate strategy to protect Minnesotans from COVID-19 and the extension of that

emergency declaration; (3) the Governor of the State of Minnesota issuing a series of

emergency executive orders imposing certain restrictions on Minnesota residents to prevent

and respond to COVID-19; (4) the COVID-19 restrictions imposed by local detention

facilities that impact the abilities of pretrial detainees to consult with legal counsel and

appear in-person at a U.S. Courthouse; (5) the Bureau of Prisons imposing modified

operations; (6) the resumption of limited in-person criminal hearings in July 2020 and the

resumption of limited jury trials in September 2020; (7) that effective November 30, 2020,

the Court suspended all in-person jury trials that had not already commenced and suspended

all in-person hearings, unless the presiding judge determined the in-person hearing was

necessary, through January 31, 2021; (8) that Minnesota continues to be in an area of high


2
  See also General Order No. 19, which went into effect on September 26, 2020, and extended the Court’s
authorization to conduct certain criminal proceedings via video or telephone conference pursuant to the CARES Act
“[b]ecause the emergency created by the COVID-19 outbreak continues to materially affect the functioning of court
operations in the District of Minnesota,” In re: Updated Guidance to Court Operations Under the Exigent
Circumstances Created by COVID-19, Gen. Order No. 19 (D. Minn. Sept. 25, 2020); General Order No. 24, which
went into effect on December 25, 2020, vacated General Order No. 19, and extended the Court’s authorization to
conduct certain criminal proceedings via video or telephone conference pursuant to the CARES Act “[b]ecause the
emergency created by the COVID-19 outbreak continues to materially affect the functioning of court operations in
the District of Minnesota.” In re: Updated Guidance to Court Operations Under the Exigent Circumstances Created
                                                       3
          CASE 0:20-cr-00131-ECT-TNL Doc. 122 Filed 03/01/21 Page 4 of 6




risk for further COVID-19 spread and there are concerns about the potential increased

transmissibility of emerging strains of the COVID-19 virus; and (9) the interests of the health

of courtroom participants and court staff, the constitutional rights of criminal defendants, the

ability to conduct certain criminal proceedings via videoconference or telephone conference

under the CARES Act, and the public’s interest in and the Court’s duty to ensure the

effective and expeditious administration of justice. Specifically, General Order No. 26 states

the following concerning the Speedy Trial Act:

                If the proceeding must be continued, the Court finds that the
                time of the continuances implemented by this order will be
                excluded under the Speedy Trial Act, as the Court specifically
                finds that the ends of justice are served by ordering the
                continuances and outweigh the best interests of the public and of
                the criminal defendants under 18 U.S.C. § 3161(h)(7)(A).
                Absent further order of the Court or any individual judge, the
                period of exclusion shall be from March 17, 2020, or the date of
                the indictment, whichever is later, to the date that the criminal
                proceeding takes place. The Court may extend the period of
                exclusion as circumstances may warrant.

        C.      Defendant Corey Roscell Chester

        On February 23, 2021, Defendant Corey Roscell Chester indicated through counsel

that he “would waive any pretrial motions and his appearance at the pretrial hearing set for

March 16.” ECF No. 115 at 1. By separate letter the same day, Defendant Corey Roscell

Chester also indicated through counsel that he “consents to his arraignment being conducted

by videoconference.” ECF No. 116 at 1.




by COVID-19, Gen. Order No. 24 (D. Minn. Dec. 22, 2020).
                                                     4
        CASE 0:20-cr-00131-ECT-TNL Doc. 122 Filed 03/01/21 Page 5 of 6




       D.      Defendant Demilo Demontez Martin

       As stated in the February Order, the Court previously inquired whether Defendant

Demilo Demontez Martin consented to conducting the criminal motions hearing using

videoconferencing. ECF No. 111 at 2; see ECF Nos. 24, 36. Defendant Demilo Demontez

Martin indicated through counsel that he declined to consent to videoconferencing for the

criminal motions hearing. ECF No. 111 at 2; see ECF No. 61.

       On February 25, 2021, Defendant Demilo Demontez Martin indicated through

counsel that the motions previously filed would “apply to the Superseding Indictment.” ECF

No. 121 at 1. Defendant Demilo Demontez Martin also indicated through counsel that he

“consent[s] to arraignment . . . by video conference.” ECF No. 121 at 1; see also ECF No.

120.

                                        II. ORDER

       Based on the foregoing, for the reasons addressed in General Order No. 26 and the

well-documented concerns regarding COVID-19, and consistent with the health and safety

protocols of this Court and the facilities in which Defendants Demilo Demontez Martin and

Corey Roscell Chester are detained, IT IS HEREBY ORDERED that:

            1. As Defendants Demilo Demontez Martin and Corey Roscell Chester have
               indicated through counsel that they consent to videoconferencing for
               arraignment, the arraignment hearing on the Superseding Indictment shall
               remain scheduled for March 16, 2021, at 1:00 p.m., before the undersigned
               but will now take place via Zoom. Log-in information will be provided to
               counsel in advance of the hearing.

            2. The in-person criminal motions hearing is continued and shall now take place
               before the undersigned on May 21, 2021, at 9:00 a.m., in the Edward J.
               Devitt Courtroom at the Warren E. Burger Federal Building and U.S.
                                             5
          CASE 0:20-cr-00131-ECT-TNL Doc. 122 Filed 03/01/21 Page 6 of 6




                 Courthouse, 316 North Robert Street, SAINT PAUL, Minnesota.

            3. The Court specifically finds that the ends of justice served by ordering the
               continuance of the criminal motions hearing outweigh the best interests of the
               public and Defendants Demilo Demontez Martin and Corey Roscell Chester’s
               right to a speedy trial under 18 U.S.C. § 3161(h)(7)(A). In addition, under 18
               U.S.C. § 3161(h)(7)(B)(i), the Court finds that a miscarriage of justice would
               result if time were not excluded under these unique circumstances.

            4. Time under the Speedy Trial Act was previously excluded up through January
               31, 2020. 3 See United States v. Mallett, 751 F.3d 907, 911 (8th Cir. 2014)
               (“Exclusions of time attributable to one defendant apply to all codefendants.”
               (quotation omitted)); United States v. Arrellano-Garcia, 471 F.3d 897, 900
               (8th Cir. 2006) (same). Consistent with General Order No. 26, the time period
               between January 26—the date of the Superseding Indictment—through May
               21, 2021, will be excluded under the Speedy Trial Act, absent further order of
               the Court.

            5. Pursuant to the letter from counsel, ECF No. 115, Defendant Corey Roscell
               Chester is excused from the May 21, 2021 criminal motions hearing.

            6. The trial date, and other related dates, will be rescheduled following the
               ruling on pretrial motions. Counsel must contact the Courtroom Deputy
               for District Judge Eric C. Tostrud to confirm the new trial date.



Dated: March        1    , 2021                                   s/ Tony N. Leung
                                                           TONY N. LEUNG
                                                           United States Magistrate Judge
                                                           District of Minnesota

                                                           United States v. Martin et al.
                                                           Case No. 20-cr-131 (ECT/TNL)




3
  ECF Nos. 36 (excluding period from August 17 through October 9, 2020); 77 (excluding period from September 8
through October 30, 2020); 91 (excluding period from October 14 through December 11, 2020); 96 (excluding
period from November 24, 2020 through January 31, 2020).
                                                      6
